




EMPLOYMENT AGREEMENT

 
THIS AGREEMENT made as of the 14th day of October 2013 (the "Effective Date")
between Next One Interactive, Inc. and Realbiz Media Group, Inc. (collectively,
the "Company")  and Deborah Linden (the "Executive").
 
RECITALS
 
WHEREAS the Company is engaged in the ownership and management of travel, real
estate and media related services (the "Business"); and
 
WHEREAS the Company desires to employ the Executive and the Executive desires to
accept such employment by the Company in connection with the Business, subject
to the terms, conditions and covenants herein provided; and
 
WHEREAS both parties have agreed to execute, deliver and perform this Agreement.
 
NOW THEREFORE in consideration of the mutual covenants herein contained and
other good and valuable consideration, the Company and the Executive agree as
follows:
 
POSITION
 
 
1.
The Company hereby employs the Executive as, and the Executive agrees to be
employed by the Company as the President and Chief Operating Officer of Next 1
Interactive Inc. (“Next 1”)  and as Chief Operating Officer for the Next 1’s
subsidiary Realbiz Media Group Inc. (“Realbiz”), on the terms and conditions
herein contained.
 
 
 
 
 
The Executive shall report to the Chief Executive Officer  (as required) of the
Company.
 
 
 
 
2.
The Executive shall have such duties and responsibilities as the Executive and
the Company’s CEO shall agree upon from time to time.  Initially, such duties
and responsibilities will include those set forth on Exhibit A hereto.
 
 
 
 
3.
The Executive shall work primarily out of the office currently leased by
Executive  in Orlando, Florida. The Company will assume and pay all costs,
expenses and rent associated with such office, the staff working therein, and
its operations. It is understood that the Executive’s duties will require
spending time in other areas of the United States and Canada, including Weston,
Florida and Toronto, Ontario.  
 
 
 
 
4.
The Executive will agree to work with the CEO, CTO, CRO and CFO of the Company
to prepare budgets for the Company, develop reporting systems, develop new
business opportunities, oversee all operational aspects of the Company, work to
develop the travel and incentive side of the operations, help to implement the
Travel, Real Estate and Media programs and work directly with the CEO on
projects and development of the Company’s business plan and operating systems in
an overall effort to aid the Company in achieving its goals of operating in an
efficient and fiscally responsible manner.

 
 

 
 
5.
The Executive will be offered a Board Seat on both the Next 1 and Realbiz Boards
of Directors.

 
REMUNERATION
 
 
6.
(a)       The Executive shall receive a minimum base salary from the Company of
no less than US$200,000 per year for the first year of employment, however,
during the first 90 days after the Effective Date, the salary will be paid in a
combination of cash and stock as follows:
 
 
 
 
 
For the first 90 days after the Effective Date, the Executive will receive $5000
per month (total $15,000 in cash) and will further receive $12,000 per month
(total of $36,000 in stock). Stock payments will be made and earned on the
Effective Date as follows:
 
 
 
 
 
i) 30,000 Next 1 Preferred C shares which accumulate a 10% dividend and are
convertible into Realbiz common stock at $0.10 per shares)
 
 
 
 
 
ii) 600,000 Next 1 common shares (representing approximately 5% of the issued
shares of Next 1 as of October 14, 2013).
 
 
 
 
 
Thereafter, the Company and the Executive will complete a 90 day review and if
both parties are satisfied, the Executive’s salary will increase to at least
$200,000 per year in cash starting on the 91st day after the Effective Date
through the end of the first year of this Agreement.
 
 
 
 
 
iii) The Executive’s salary will be raised to a minimum annual salary of
$250,000 for the second year of employment, however the Company may move to
increase this salary based upon the level of profitability of the Company
achieved during the second 180 days of Executive’s employment.
 
 
 
 
 
iv) Thereafter salary increases will be negotiated in good faith between the
Executive and the CEO. 
 
 
 
 
 
During the term of this Agreement Executive’s salary shall be payable in
accordance with the Company's payroll practices in force from time to time shall
be inclusive of all applicable income tax withholding, employment insurance and
other taxes and charges that are required by law to be withheld by the Company
or the Executive.
 
 
 
 
 
(b)      Except as otherwise provided herein, the Executive’s salary shall be
pro-rated for any partial year.

 
 

 
 
 
(c)       The Company will agree to enter into an option plan with the Executive
for Stock options to be set under similar terms and conditions as those of other
senior management as soon as the stock option plan for the Next 1 is approved by
its Board of Directors.

 
BONUSES. 
 
 
7.
(a)       The Company will issue a Bonus to the Executive of up to 2% of the
consolidated EBITDA of the Company up to a maximum of $150,000 paid in stock of
Realbiz based on the current price of $2.50 per share for each of the 3 years of
the term of this Agreement. Such stock bonus will be automatically earned at the
end of each fiscal year end for the Company based on the Audited Financial
statements for the Company.
 
 
 
 
 
(b)      The Company will agree to include the Executive in any cash bonuses
(“Other Bonuses”) that may be set from time to time by the Board of Directors as
part of a Senior Management Incentive package. Such Other Bonuses are at the
discretion of the Board of Directors and if set, will include the Key Senior
Management comprising of the CEO, CFO and COO.         

 
BENEFITS AND EXPENSES
 
 
8.
The Executive shall be entitled to participate in any health, life and medical
benefit plan made available by the Company generally to its executives, as
amended from time to time. The Company shall pay all necessary and reasonable
business expenses incurred by the Executive, as approved by the Company’s CEO
which approval shall not be unreasonably withheld, and which are actually and
properly incurred by the Executive in furtherance of or in connection with the
Business, including without limitation, all business related travel and parking
expenses, public relations expenses, ARDA trustee dues and convention expenses,
and all business related entertainment expenses (whether incurred at the
Executive's residence, while traveling or otherwise).  If any such expenses are
paid in the first instance by the Executive, the Company shall reimburse her
therefor, subject to the receipt by the Company of statements and vouchers in a
form used by other executives of the Company.

 
VACATION
 
 
9.
The Executive shall be entitled to four (4) weeks paid vacation in each year of
the Term of this Agreement.  In the event of termination of this Agreement and
the Executive's employment, the Executive shall be entitled to payment for any
vacation time accrued up to the date of termination but unused.

 
 

 
TERM 
 
 
10.
(a)       The initial term of this Agreement (the "Initial Term"), and the
Executive's employment hereunder, shall be for a period of three (3) years
commencing as of the Effective Date, unless sooner terminated in accordance with
the provisions of this Section 10; provided that upon the expiration of the
Initial Term, this Agreement shall be automatically renewed for successive
periods of one (1) year each (each a “Renewal Term”), unless at least 90 days
prior to the expiration of the Initial Term or any Renewal Term, as the case may
be, either the Executive or the Company gives written notice to the other of its
intention to terminate this Agreement upon the expiration of the Initial Term or
the applicable Renewal Term, as the case may be. For the purposes of this
Agreement, if such notice is not given at least 90 days prior to the expiration
of the Initial Term or Renewal Term, as the case may be, the employment of the
Executive hereunder shall be deemed to be automatically renewed for a one-year
period following the date of such expiration upon the same terms as the
preceding year.  Notwithstanding anything to the contrary set forth herein,
there shall not be any more than four (4) Renewal Terms.  The Initial Term, as
it may be extended by one or more Renewal Terms, is referred to herein as the
Term.
 
 
 
 
 
(b)      In the event of the delivery by the Executive of a notice pursuant to
section 10(a), the Executive shall be deemed to have voluntarily resigned from
her employment hereunder effective on the expiration of the Initial Term or
Renewal Term, as the case may be.  In the event of termination by the Executive
under this section 10, the Executive shall be entitled to salary and benefits
(including, without limitation, Executive’s Bonus) earned up until termination
and shall be entitled to reimbursement of business expenses recoverable under
section 8, above, incurred up until termination. Notwithstanding the foregoing
and notwithstanding the provisions of Article 10 hereof, in the event the
Executive delivers a notice pursuant to subsection 10(a) and is thereby deemed
to have voluntarily resigned from her employment effective on the expiration of
the Initial Term or the Renewal Term, upon receipt of such notice, the Company
shall have the right to immediately terminate the employment of the Executive
hereunder and in such event the Executive shall only be entitled to her salary
and benefits (including, without limitation, Executive’s Bonus) earned up until
termination and shall be entitled to reimbursement of business expenses
recoverable under section 8 above, incurred up until termination.
 
 
 
 
 
(c)       In the event of the delivery by the Company of a notice pursuant to
section 10(a), Company shall pay Executive her salary and benefits (including,
without limitation, Executive’s Bonus) earned or accrued through the date of
termination and shall reimburse Executive for business expenses recoverable
under section 8, above, incurred up until the date of termination. 

 
 

 
TERMINATION
 
 
11.
(a)       Events of Termination.  The Term, the Executive’s salary and any and
all other rights of the Executive under this Agreement or otherwise as an
executive of the Company will terminate (except as otherwise provided in section
10 or 11):

 
 
(i)
upon the death of the Executive;
 
 
 
 
(ii)
upon the disability of the Executive (as defined in section 11(b)) immediately
upon notice from either party to the other;
 
 
 
 
(iii)
For Cause (as defined in section 11(c)), immediately upon notice from the
Company to the Executive or at such later time as such notice may specify;
 
 
 
 
(iv)
Other than For Cause, Disability or Death, immediately upon notice from the
Company to the Executive or at such later time as such notice may specify; or
 
 
 
 
(v)
For Good Reason (as defined in section 11(d)) upon not less than 10 days' prior
notice from the Executive to the Company.

 
 
 
(b)      Definition of Disability.  For the purposes of section 11(a), the
Executive will be deemed to have a "disability" if, for physical or mental
reasons, the Executive is unable to perform the Executive's duties for a period
of 120 days out of any 180 consecutive days, under this Agreement as determined
in accordance with this section 11(b).  The disability of the Executive will be
determined by a medical doctor selected by written agreement of the Company and
the Executive upon the request of either party by notice to the other.  If the
Company and the Executive cannot agree on the selection of a medical doctor,
each of them will select a medical doctor and the two medical doctors will
select a third medical doctor who will determine whether the Executive has a
disability. The determination of the medical doctor selected under this section
11(b) will be binding on both parties.
 
 
 
 
 
(c)       Definition of "For Cause".  For the purposes of section 11(a), the
phrase "For Cause" means: (i) the Executive's willful and material breach of
this Agreement after notice and a reasonable opportunity to cure the breach;
(ii) the Executive’s failure to substantially perform the duties of Chief
Operating Officer (or such other position with the Company as Executive may
hold) as contemplated hereunder; (iii) the Executive's failure to substantially
adhere to any reasonable written Company policy if the Executive has been given
a reasonable opportunity to comply with such policy or cure her failure to
comply; (iv) the misappropriation by the Executive of a material business
opportunity of the Company, including securing any undisclosed personal profit
in connection with any transaction entered into on behalf of the Company;
(v) the misappropriation of any of the Company's funds, property or Confidential
Information; (vi) the commission of material acts of dishonesty, willfully
fraudulent or criminal acts or misconduct, or other willfully wrongful acts or
omissions materially adversely affecting the Company; (vii) the conviction of,
the indictment for or its procedural equivalent or the entering of a guilty plea
or plea of no contest with respect to any felony.
 
 
        

 

 
 
 
(d)      Definition of "For Good Reason."  For the purposes of section 11(a),
the phrase "For Good Reason" means the Company's material breach of this
Agreement.
 
 
 
 
 
(e)       Termination Pay.  Effective upon the termination of this Agreement for
any of the reasons set forth in section11(a), the Company shall be obligated to
pay the Executive (or in the event of her death, her designated beneficiary as
defined below) the compensation and Bonus provided below in this section 11(a),
as well as all business expenses recoverable under Section 8. For purposes of
this section 11(e), the Executive's designated beneficiary will be such
individual beneficiary or trust, located at such address, as the Executive may
designate by notice to the Company from time to time or if the Executive fails
to give notice to the Company of such a beneficiary, the Executive's estate.
Notwithstanding the preceding sentence, the Company will have no duty, in any
circumstances, to attempt to open an estate on behalf of the Executive, to
determine whether any beneficiary designated by the Executive is alive or to
ascertain the address of any such beneficiary, to determine the existence of any
trust, to determine whether any person or entity purporting to act as the
Executive's personal representative (or the trustee of a trust established by
the Executive) is duly authorized to act in that capacity or to locate or
attempt to locate any beneficiary, personal representative, or trustee.

 
 
(i)        Termination by the Executive For Good Reason.  If the Executive
terminates this Agreement for Good Reason, the Company shall pay the Executive
her salary, Bonus and other benefits earned or accrued through the effective
date of termination.
 
 
 
(ii)       Termination by the Company For Cause.  If the Company terminates this
Agreement For Cause, the Company shall pay Executive her salary, Bonus and other
benefits earned or accrued through the effective date of termination.
 
 
 
(iii)      Termination upon Disability.  If this Agreement is terminated by
either party as a result of the Executive's disability, as determined under
section 11(a)(ii), the Company shall pay the Executive her salary, Bonus and
other benefits earned or accrued through the remainder of the calendar month
during which such termination becomes effective.
 
 
 
(iv)     Termination upon Death.  If this Agreement is terminated because of the
Executive's death, the Company shall pay Executive’s estate or designated
beneficiary the Executive’s salary, Bonus and other benefits earned or accrued
through the date of death.
 
 
 
(v)      Termination by Company Other than For Cause, Disability or Death. If
the Company terminates this Agreement other than For Cause or for death or
disability, the Company shall pay Executive her Salary, Bonus and other benefits
earned or accrued through 90 days beyond the effective date of termination.

 
 

 
CONFIDENTIALITY
 
 
12.
(a)       All confidential records, materials and information, and all trade
secrets concerning the Business or affairs of the Company obtained by the
Executive in the course of her employment with the Company shall remain the
exclusive property of the Company.  During the Executive's employment or at any
time thereafter, the Executive shall not divulge the contents of such
confidential records, materials and information, or trade secrets to any person,
firm or corporation, other than to the Company or the Company’s qualified
executives, agents, contractors, attorneys and accountants and following the
termination of her employment hereunder, the Executive shall not, for any
reason, use the contents of such confidential records, material, information or
trade secrets for any purpose whatsoever.  This section shall not apply to any
confidential records, materials and information or trade secrets which:

 
 
(1)
is or becomes publicly known through the action of any third party;
 
 
 
 
(2)
is disclosed without restriction to the Executive by a third party;
 
 
 
 
(3)
is known by the Executive prior to its disclosure by the Company;
 
 
 
 
(4)
is subsequently developed by the Executive, independently of records, material,
information and trade secrets supplied to the Executive by the Company;
 
 
 
 
(5)
has been made available by the Company directly or indirectly to a third party
without obligation of confidentiality; or
 
 
 
 
(6)
the Executive is obligated to produce as a result of a court order or pursuant
to governmental or other legal action, provided that the Company shall have been
given written notice of such court order or governmental or other legal action
and an opportunity to appear and object.

 
 
(b)      The Executive agrees that all Confidential Information which the
Executive develops, prepares or works on either individually or on a team during
the Term with the Company shall belong exclusively to the Company and the
Executive hereby assigns to the Company all title and interest, including
copyright and patent rights, thereto and waives any moral rights which the
Executive may have therein.  If the Executive develops, prepares or works on the
design or development of Confidential Information of any kind during the Term,
the Executive will keep notes and other written records of such work, which
records shall be kept on the premises of the Company and made available to the
Company at all times for the purpose of evaluation and use in obtaining
copyright protection or as a protective procedure. The Executive will upon
request of the Company, and at the Company's expense, provide a reasonable level
of assistance to the Company with respect to applications for trade marks,
copyrights, patents or other forms of intellectual property protection for work
on which the Executive was involved during the Term. The Executive agrees to
execute such documents as are reasonable and necessary for the purpose of the
Company establishing its right of ownership to such property.

 
 

 
NON-SOLICITATION
 
 
13.
The Executive covenants and agrees with the Company that she shall not, during
the term of her employment hereunder and for a period ending ninety (90) days
following the date of the termination (for any reason) of her employment:

 
 
(a)       directly or indirectly solicit, interfere with or endeavor to direct
or entice away from the Company any person, firm or company who is or has within
the preceding year been a customer, client, affiliated agency or otherwise in
the habit of dealing with the Company; or
 
 
 
(b)      interfere with, entice away or otherwise attempt to induce the
termination of employment of any employee of the Company.

 
NON-COMPETITION
 
 
14.
The Executive covenants and agrees with the Company that she will not (without
the prior written consent of the Company which consent will not be unreasonably
withheld) directly or indirectly, during the Term of her employment hereunder
and for a period 30 days following the date of the termination of her
employment, carry on or be engaged in any business within North America which is
competitive with the Business (a "Competitive Business") where such Competitive
Business involves “clients or accounts” that were introduced to the Executive by
the Company.

 
INJUNCTIVE RELIEF
 
 
15.
The Executive acknowledges and agrees that the agreements and covenants in
sections 12 to 14 are essential to protect the Business and goodwill of the
Company and that a breach by the Executive of the covenants in sections 12 to 14
hereof could result in irreparable loss to the Company which could not be
adequately compensated for in damages and that the Company may have no adequate
remedy at law if the Executive breaches such provisions.  Consequently, if the
Executive breaches any of such provisions, the Company shall have in addition to
and not in lieu of, any other rights and remedies available to it under any law
or in equity, the right to obtain injunctive relief to restrain any breach or
threatened breach thereof and to have such provisions specifically enforced by
any court of competent jurisdiction.

 
 

 
DISPUTE RESOLUTION PROCEDURE
 
 
16.
(a)       The parties shall be free to bring all differences of interpretation
and disputes arising under or related to this Agreement to the attention of the
other party at any time without prejudicing their harmonious relationship and
operations hereunder and the offices and facilities of either party shall be
available at all times for the prompt and effective adjustment of any and all
such differences, either by mail, telephone, or personal meeting, under friendly
and courteous circumstances.  Notwithstanding the foregoing, any controversy,
claim, or breach arising out of or relating to this Agreement which the parties
are unable to resolve to their mutual satisfaction shall be resolved in
accordance with subparagraph b below.
 
 
 
 
 
(b)      As a condition precedent to invoking any other dispute resolution
procedure including litigation, the parties shall attempt in good faith first to
mediate such dispute and use their best efforts to reach agreement on the
matters in dispute.  Within five (5) business days of the request of either
party, the requesting party shall attempt to employ the services of a third
person mutually acceptable to both parties to conduct such mediation within five
(5) business days of the mediator's appointment.  Unless otherwise agreed upon
by the parties hereto, the parties shall share the cost of the mediator's fees
and expenses equally.  If the parties are unable to agree on such third person,
then the requesting party may submit the matter to the nearest office of the
American Arbitration Association for mediation, only, in accordance with the
commercial mediation rules then prevailing.  If, on completion of such
mediation, the parties are still unable to agree upon and settle the dispute,
then either party may initiate litigation.  This Agreement contains no
arbitration clause. Binding arbitration may only be used upon the mutual
agreement of the parties hereto.

 
SEVERABILITY
 
 
17.
The parties acknowledge that the provisions of sections 12 to 14 hereof (the
"Restrictive Covenants") are reasonable and valid in geographic and temporal
scope and all other respects.  If any court of competent jurisdiction determines
that any of the Restrictive Covenants or any part thereof, is or are invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect, without regard to invalid portions.  If
any court of competent jurisdiction determines that any of the Restrictive
Covenants or any part thereof is unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be and, in its reduced
form, such provision shall then be enforceable.  The Executive acknowledges that
the Company's business extends throughout the geographical area outlined above
and that the geographic scope of the covenants contained herein is reasonable.

 
 

 
INDEMNITY
 
 
18.
Except for acts of dishonesty, willfully fraudulent or criminal acts, or other
willfully wrongful acts or omissions on the part of Executive, the Company
agrees to indemnify and save the Executive harmless from and against any and all
damages, liabilities, claims, costs, including reasonable attorneys’ fees,
charges and expenses, including any amount paid to settle any action or satisfy
any judgment, incurred by her in connection with her employment or incurred by
her in respect of any civil, criminal or administrative action or proceeding to
which the Executive is made a party by reason of having been an officer or
employee of the Company. The Company shall maintain directors and officers
liability insurance during the Term of this Agreement.

 
WHOLE AGREEMENT
 
 
19.
This Agreement constitutes and expresses the whole agreement of the parties
hereto with respect to the employment of the Executive by the Company and with
respect to any matters or things herein provided for or hereinbefore discussed
or mentioned with reference to such employment.  All promises, representations,
collateral agreements and understandings relative thereto not incorporated
herein are hereby superseded by this Agreement.

 
GENERAL
 
 
20.
All notices, request, demands or other communications by the terms hereof
required or permitted to be given by one party to the other shall be given in
writing by personal delivery or by facsimile, addressed to the other party as
follows:

 
 
(a)
to the Company at:
Next One Interactive
 
 
 
2690 Weston Rd. Weston FL 33331
 
 
Attention:
William Kerby
 
 
Facsimile No:
(954) 888-9082

 
 
(b)
to the Executive at:
Deborah Linden
 
 
 
5092 Isleworth Country Club Drive
 
 
 
Windermere, FL 34786
 
 
Facsimile No:
(407) 876-3891

 
 
or such other addresses as may be given by either of them to the other in
writing from time to time.

 
 
21.
This Agreement shall be governed by and interpreted under the laws of the State
of Florida without regard to principals of conflicts of law.
 
 
 
 
22.
All dollar amounts referred to in this Agreement are expressed in U.S. funds.

 
 

 
 
23.
(a)       This Agreement is personal to the Executive and may not be assigned by
her.
 
 
 
 
 
(b)      Upon notice to the Executive, this Agreement may be assigned to an
affiliate of the Company, provided that notwithstanding such assignment, the
Company continues to guarantee the performance by such assignee of its
obligations hereunder. This Agreement shall not otherwise be assigned by Company
and such restriction shall include any assignment by operation of law.
 
 
 
 
 
(c)       Except as aforesaid, this Agreement shall enure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns,
including, in the case of the Executive, her heirs, executors, administrators
and legal personnel representatives.
 
 
 
 
24.
Time shall be of the essence of this Agreement and of every part hereof.
 
 
 
 
25.
The parties acknowledge and agree that, except to the extent the context clearly
requires otherwise, the representations, warranties and covenants set forth
herein shall survive the termination or expiration of this Agreement.
 
 
 
 
26.
The parties acknowledge that each of them has read and understood this
Agreement, and that each of them has been given the opportunity to obtain
independent legal advice in connection with this Agreement and its terms.

 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.
 
 
Next One Interactive, Inc.
 
 
 
 
 
 
 
By:
/s/ William Kerby
 
 
William Kerby
 
 
 
 
Realbiz Media Group, Inc.
 
 
 
 
By:
/s/ William Kerby
 
 
William Kerby
 
 
 
 

/s/ Deborah Linden.
 
Deborah Linden.

  
 

 


EXHIBIT A

To the Employment Agreement Dated the 1st day of October   2013
by and between
Next One Interactive, Inc./Realbiz Media 
And
 Deb Linden
 
The Executive’s initial responsibilities are as follows:
 
Duties:
 
Responsible for the day to day operations of Next 1 and Realbiz.
 
Responsible for overseeing theTravel, Real Estate and Media operations including
the company TV and  web properties.
 
Work with the CEO to assist in setting of the direction of the corporation
Implementation of reporting systems
 
Setting up Structure and staff roles, responsibilities, goals and objectives.
 
Coordinating the Media , Real Estate and Travel divisions operations to ensure
they act in an efficient and profitable manner.
 
Review of existing staff and assessing capabilities including position changes,
hiring and firing as required
 
Working with the CFO to review expenditures and ensure efficiencies and cost
control system/best practices are implemented and practiced
 
Additionally the Executive will assume overall control of the relationship
between Next 1 and Ice Gallery  to get effectively on-board  Real Estate
 opportunities , plan and implement the expansion of product categories ( more
profitable) categories, integrate travel opportunities  and develop/implement a
long term strategy to optimize the relationship with consumers we develop.
 

· Represent N1/RBM in negotiations with Agent brands or Broker negotiations

·      Work with ICE to 'productize" programs for use with RBM clients

· Negotiate/implement  custom agreements from ICE for programs developed  with
RBM

·      Ensure joint marketing programs are defined and executed

· Monitor programs  and reporting to recommend improvements and upgrades to
drive revenue growth

 
 

 

· Work with the content team to build an incentive program for third parties
motivate agents e.g. Home Depot, Lowes, Mortgage Companies etc.

·      Identify and negotiate inclusion of new product categories into ICE
offering

· Manage financial relationship with ICE include revenue share, profit
contribution revision to terms

·      Integrate high margin travel opportunities and integrate N1 travel assets
e.g. Maupintour  to become a preferred supplier

· Identify  categories opportunities outside of  Real Estate  and Travel that
can be integrated into our consumer relationship and test for full
implementation

·      Look to integrate platforms such as “rent to own concept”
 
Other Opportunities.
 
Should Executive aid the CEO with the introduction of individuals wishing to
invest New Capital into either  Next 1 or Realbiz, then the Executive will be
eligible  to receive  a 7% finder’s fee on such introductions should a private
placement be completed.
 
Such other duties as may be assigned by the CEO from Time to Time
 
 


 

